                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                  IN THE UNITED STATES DISTRICT COURT                 January 24, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                            HOUSTON DIVISION



STOLLERUSA, INC. and                    §
STOLLER ENTERPRISES, INC.,              §
                                        §
                  Plaintiffs,           §
                                        §
v.                                      §     CIVIL ACTION NO. H-18-3572
                                        §
AGRI-SCIENCE TECHNOLOGIES, LLC          §
and DAVID ALEXANDER,                    §
                                        §
                  Defendants.           §




                       MEMORANDUM OPINION AND ORDER


      On October 2,     2018,   Plaintiffs StollerUSA,    Inc.    and Stoller

Enterprises,    Inc.   (collectively,   "Stoller" or "Plaintiffs") filed

their Complaint against Defendants Agri-Science Technologies, LLC

("Agri-Science") and David Alexander ("Alexander")          (collectively,

"Defendants") asserting multiple claims arising from the parties'

failed business relationship. 1         Pending before the court is Non-

Resident Defendants' Special Appearance, Motion to Dismiss for Lack

of   Personal   Jurisdiction,     Alternatively   to   Transfer    Venue       and

Alternatively to Dismiss for Failure to State a Claim and Brief in

Support of Motion ("Defendants' Motion to Dismiss")          (Docket Entry

No. 11) and Plaintiffs' Response to Defendants' Motion to Dismiss



      1
      See Plaintiffs' Original Complaint and Application for
Preliminary Injunction and Request for Permanent Injunction
("Complaint"), Docket Entry No. 1, pp. 7-17.
(Docket    Entry   No.   13).      For      the   reasons   explained   below,

Defendants' Motion to Dismiss will be denied.


      I.   Motion to Dismiss for Lack of Personal Jurisdiction

      Defendants argue that the court lacks personal jurisdiction

over this dispute.       Stoller bears the burden of showing that the

court has personal jurisdiction over Defendants, but Stoller need

only make a     prima facie     showing that      the    exercise of personal

jurisdiction is proper.     See Quick Technologies, Inc. v. Sage Group

PLC, 313 F. 3d 338, 343 (5th Cir. 2002), cert. denied, 124 S. Ct. 66

(2003) .   In evaluating whether the court has personal jurisdiction

over Defendants,    the court must resolve any factual conflicts in

Stoller's favor.     See Guidry v. United States Tobacco Co.,              Inc.,

188 F.3d 619, 625 (5th Cir. 1999).

      Exercise of personal jurisdiction over a nonresident defendant

comports with the Texas long-arm statute and federal due process

guarantees when the nonresident defendant has established minimum

contacts with the forum state,           and the exercise of jurisdiction

"does not offend 'traditional notions of fair play and substantial

justice.'"     See International Shoe Co.           v.   State of Washington,

Office of Unemployment Compensation and Placement, 66 S. Ct. 154,

158 (1945); McFadin v. Gerber, 587 F. 3d 753, 759 (5th Cir. 2009),

cert. denied, 131 S. Ct. 68 (2010).          Minimum contacts can give rise

to   either   specific   or general      personal    jurisdiction,   but   only

specific personal    jurisdiction is relevant here because Stoller

does not allege that Defendants are "essentially at home" in Texas.

                                      -2-
     A court may exercise specific jurisdiction over a non-resident

defendant when the plaintiff's alleged injuries arise from or are

directly related to the non-resident defendant's contacts with the

forum state.         Gundle Lining Construction Corp.             v.    Adams County

Asphalt,    Inc.,    85 F.3d 201,     205   (5th Cir.    1996)         Even a single

contact    can      support   specific      jurisdiction     if        the    defendant

"'purposefully avails         [himself]     of   the privilege of            conducting

activities within the forum State, thus invoking the benefits and

protections of its laws.'"            Burger King Corp.      v.    Rudzewicz,        105

S. Ct. 2174, 2183       (1985).     Stoller has made a prima facie showing

that the court's exercise of specific personal jurisdiction over

Defendants    is proper.        Alexander and his        company,       Agri-Science

Technologies, purposefully availed themselves of the protections of

Texas law when Alexander entered into a business relationship with

Stoller, a Texas company.           Alexander frequently communicated with

Stoller personnel in Houston and regularly traveled to Houston for

business relating to Agri-Science's distributorship agreement with

Stoller.     Purposeful availment exists with respect to Stoller's

breach of    contract     claims     because Defendants          entered      into   the

relevant    contracts    in Texas with a         Texas   company.            Purposeful

availment exists with respect to Stoller's tort                    claims because

Stoller's claims are based on the fraudulent and misleading content

of Defendants' communications with Stoller in Texas.                         Purposeful

availment exists with respect to Stoller's tort claims even though

Defendants    committed       the   allegedly    tortious    acts        in   Michigan

                                         -3-
because     Stoller      is       suffering       the    consequences           of    Defendants'

conduct in Texas.

     Because          Plaintiffs      have       made   a   prima       facie      case     for   the

exercise of specific personal jurisdiction,                             the burden of proof

shifts     to    Defendants          to   show     that     the       court's        exercise      of

jurisdiction would be unreasonable.                     Defendants' arguments that the

court's exercise of personal jurisdiction would offend traditional

notions of fair play and substantial justice are not persuasive.

Texas has an interest in adjudicating a dispute involving out-of-

state defendants'            alleged torts against a Texas company.                           Since

Alexander traveled to Houston for business on a regular basis,

travel     to    Texas       to    defend    this       action    would         not    be    overly

burdensome for him.               Because Defendants have the requisite minimum

contacts        with    Texas       and    the     exercise       of        specific      personal

jurisdiction does not offend traditional notions of fair play and

substantial justice, the court has personal jurisdiction over both

Alexander and Agri-Science Technologies.                          Defendants'          Motion to

Dismiss for Lack of Personal Jurisdiction will therefore be denied.


                          II.       Motion to Transfer Venue

     Defendants argue that the Western District of Michigan is the

appropriate venue for this action because                             (1)   Defendants reside

there and (2) Defendants argue that "virtually all" of the relevant

events    occurred       there.           "For    the    convenience          of     parties      and

witnesses,       in    the    interest       of    justice,       a     district       court      may

                                                 -4-
transfer any civil action to any other district or division where

it might have been brought."                 28 U.S.C.          §     1404(a).                The defendant

seeking a venue transfer bears                      the burden of showing that the

transferee forum is "clearly more convenient."                                      In re Volkswagen of

America, Inc., 545 F.3d 304, 315 (5th Cir. 2008).                                         In determining

whether Defendants have met their burden to show that the Western

District of Michigan is the "clearly more convenient" forum,                                              the

court     will    weigh      the     Volkswagen          public            and       private       interest

factors.                The private factors are:                             ( 1)    relative ease of

access to sources of proof;                  ( 2)       the availability of compulsory

process to secure the attendance of witnesses;                                         ( 3)    the cost of

attendance       for   willing witnesses;                and        ( 4)      all      other practical

problems     that      make        trial    of      a    case       easy,            expeditious,         and

inexpensive.           The    public       factors       are:         ( 1)       the     administrative

difficulties flowing from court congestion;                                (2) the local interest

in having local disputes decided at home;                                  (3)      the familiarity of

the forum with governing law; and (4) the avoidance of unnecessary

conflict of laws problems.                 Id. at 315.

        The private interest factors weigh in favor of Stoller.                                      Since

the majority of           the      records       will    be     available              electronically,

sources    of proof          are    easily accessible                 in both            jurisdictions.

Defendants fail to identify any witnesses by name who reside in

Michigan.         Stoller states           that most           of      its          witnesses      will   be

Stoller personnel in Houston and Brian Schieber,                                          a resident of

Illinois.        Defendants fail to cite any particular private concerns

                                                 -5-
other than the general cost and expense of travel to Houston.                             The

public interest factors also weigh in favor of Stoller.                                 While

Defendants'     alleged torts were committed in Michigan,                         Stoller's

alleged injuries were suffered in Texas.                         The relevant contracts

were negotiated,            executed,    and performed in Texas.                 Defendants

argue that Michigan law likely applies to Stoller's claims,                               but

fail to explain why.            At least one of the contracts at issue, the

Confidentiality Agreement, requires the application of Texas law. 2

Stoller's     Complaint alleges            that       Texas     law governs     and pleads

causes of action based on Texas law.                            Because the private and

public      interest        factors     favor     keeping       this   action    in   Texas,

Defendants have failed to satisfy their burden to show that the

Western District            of Michigan is            the   "clearly more       convenient"

forum.      Defendants'        Motion to Transfer Venue will therefore be

denied.


               III.     Motion to Dismiss Under Rule 12(b) (6)

        A Rule 12(b) (6)        motion tests the formal sufficiency of the

pleadings      and     is     "appropriate        when      a    defendant    attacks     the

complaint because it fails to state a legally cognizable claim."

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).                              To

defeat a motion to dismiss, a plaintiff must plead "enough facts to

state a claim to relief that is plausible on its face."


        2
     See Trade Secret and Confidential Information Agreement,
Exhibit 2 to Defendants' Motion to Dismiss, Docket Entry No. 11-2,
p. 4.

                                                -6-
Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007)                                In ruling

on a Rule 12(b) (6) motion, the court must "accept the plaintiff's

well     pleaded      facts    as    true    and    view      them     in    the     light      most

favorable to the plaintiff."                Chauvin v. State Farm Fire & Casualty

Co.,    495 F. 3d 232,        237    (5th Cir.      2007).       Defendants argue that

Stoller's complaint should be dismissed for three reasons:                                 First,

Defendants argue that several of Stoller's claims are barred by the

statute of limitations.               Second, Defendants argue that Alexander

cannot be liable on Stoller's line of credit because he acted only

as an agent of Agri-Science and not on his own behalf.                                     Third,

Defendants       argue        that     Stoller          has    failed        to      plead       its

misappropriation          of        trade    secrets           claim        with      sufficient

particularity.

        To succeed in a Rule 12(b) (6) motion based on the expiration

of the statute of limitations, Defendants need to show both that

the action is barred on the face of Stoller's Complaint and that no

basis for tolling or the like exists.                         Jones v. Alcoa,          Inc., 339

F.3d 359, 366 (5th Cir. 2003).                Defendants have failed to satisfy

this burden.          Defendants point             to   nothing on the              face   of    the

Complaint that establishes that any of Stoller's claims are barred

by     limitations.       Moreover,         Stoller's         argument       that    it    had    no

knowledge      of Defendants'          allegedly wrongful              conduct until            2017

raises     a   fact    issue    as    to    whether      any    applicable          limitations

periods were tolled.


                                             -7-
        Defendants     allege    that    Plaintiffs        failed   to    plead   their

Uniform Trade Secrets Act claims with sufficient particularity

because Plaintiffs failed to identify which trade secret Defendants

allegedly misappropriated.            But the Uniform Trade Secrets Act does

not require Plaintiffs to identify the allegedly infringed trade

secrets in their pleadings:             Plaintiffs need only plead facts that

give rise to a plausible claim for trade secret misappropriation.

To    establish a      cause    of   action     for   misappropriation of         trade

secrets under Texas law,             the plaintiff must prove,            among other

things, that a trade secret existed.                  Tex. Civ. Prac. & Rem. Code

§   134A.002.   Whether a trade secret exists is usually a question of

fact.     General Universal Systems, Inc. v. Lee,                 379 F.3d 131, 150

(5th Cir. 2004).         Under Texas law, such a decision depends on the

balancing of six different factors:                  "(1) the extent to which the

information is known outside the business;                 (2) the extent to which

it is known by employees and others                   involved in the business;

(3)   the extent of measures taken to safeguard the secrecy of the

information;     (4)    the value of the information to him and to his

competitors;     (5)     the    amount    of     effort    or   money     expended    in

developing the information; and                (6)   the ease or difficulty with

which the information could be properly acquired or duplicated by

others."               Because each of          these   factors     turn on factual

considerations         that    cannot    be     resolved    before       discovery,   a

Rule 12(b) (6) motion is not the appropriate vehicle to determine


                                          -8-
whether a    trade secret         existed here.             See Vigo v.         Reed,     2012

WL 5363429, at *4 (N.D. Tex. November 1, 2012).

     Lastly,         Defendants     allege          that      Alexander         cannot      be

individually liable on the              line of credit at            issue because he

negotiated     the    line   of    credit      as    an     agent   for    Agri-Science.

Stoller    contests      that     Alexander         acted    only    as    an    agent     of

Agri-Science.         Fact   issues     therefore          remain   regarding whether

Alexander was acting in his individual capacity or solely as an

agent of Agri-Science.

     Stoller's complaint states sufficient facts                          to demonstrate

legally     cognizable       claims      for        relief     against       Defendants.

Defendants' Motion to Dismiss under Rule 12(b) (6)                        for failure to

state a claim will therefore be denied.


                                  IV.    Conclusion

     For    the   reasons    explained above,              Non-Resident      Defendants'

Special    Appearance,       Motion     to     Dismiss       for    Lack    of    Personal

Jurisdiction, Alternatively to Transfer Venue and Alternatively to

Dismiss for Failure to State a Claim                      (Docket Entry No.         11)    is

DENIED.

     SIGNED at Houston, Texas, on this 24th day of January,                             2019.




                                                              SIM LAKE
                                                    UNITED STATES DISTRICT JUDGE

                                          -9-
